COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-04-447-CR
 
  
ELMER 
LEE CHRISTY                                                             APPELLANT
  
V.
  
THE STATE OF 
TEXAS                                                                  STATE
 
  
----------
FROM 
COUNTY CRIMINAL COURT NO. 1 OF DENTON COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        On 
November 3, 2004, we abated this appeal and remanded the case to the trial court 
to determine whether appellant Elmer Lee Christy wanted to continue his appeal, 
to determine whether appellant was indigent, and to appoint counsel if 
necessary.  The supplemental clerk’s and reporter’s record from the 
abatement hearing were filed in this court on November 9 and November 15, 2004 
respectively.
        At 
the hearing, Christy told the court that he did not wish to proceed with his 
appeal.  Based on the clerk’s and reporter’s records, it is apparent 
that Christy does not desire to continue this appeal.  Accordingly, we 
dismiss this appeal.
   
   
                                                          PER 
CURIAM
  
  
  
PANEL 
D:   CAYCE,C.J.; LIVINGSTON and DAUPHINOT, JJ.
 
DO 
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: 
December 9, 2004


NOTES
1.  
See Tex. R. App. P. 47.4.